Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
1.	This non-final Office action is responsive to the Preliminary amendment filed on 09/21/2020.  Applicant cancelled claims 1-41 and added new claims 42-61. Claims 42-61 are presented for examination and are rejected for the reasons indicated herein below.     



Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore,
the limitation “a second network” claimed in claims 42, 44, 46 and 53 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Also, the limitation “a first circuit interruption device connected to the first terminal and configured for connection to the first network, wherein the electrical assembly includes a first control unit configured to selectively operate the first circuit interruption device” claimed in claims 45 and 52 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Also, the limitation “a second circuit interruption device connected to the second terminal and configured for connection to the second network, wherein the electrical assembly includes a second control unit configured to selectively operate the second circuit interruption device” claimed in claims 46 and 53 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the 



Specification
3.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  For instance, the term “comprises” in the abstract should be avoided. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.


4.	Moreover, all the numerical references in the abstract should be deleted. Appropriate correction is required.


5.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
6.	Claim 49 is objected to because of the following informalities: 

Claim 49, line 1 recites “An electrical assembly according to claim 48” it should be changed to “[[An]] The electrical assembly according to claim 48”. Appropriate correction is required.




Claim Rejections - 35 USC § 112

7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



8.	Claims 42-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. For instance:

In claim 42 and similarly in claims 44-46 and 52-53, the limitation “An electrical assembly for interconnecting first and second networks” is not clear. It’s unclear which is the first network and second network and how they connect to the rest of the circuitry and what they include or exclude. Therefore, this limitation should be rewritten and clarified as specifically defined in the specification. For the purpose of examination, this limitation will be read broadly until specifically defined. Examiner’s note: As long as there is at least one switching network shown in the figure then this limitation is taught.

In claim 43, the limitation “de-block the converter or maintain the converter in a de-blocked state” is not clear. It’s unclear what is meant by de-blocking the converter. Therefore, this limitation should be rewritten and clarified as specifically defined in the specification. For the purpose of examination, this limitation will be read broadly until specifically defined. Examiner’s note: As long as there is at least one switch to connect/disconnect the converter then this limitation is taught.

In claim 45 and similarly in claim 52, the limitation “a first circuit interruption device connected to the first terminal and configured for connection to the first network” is not clear. It’s unclear what is meant by a circuit interruption device and what it includes or excludes. Therefore, this limitation should be rewritten and clarified as specifically defined in the specification. For the purpose of examination, this limitation will be read broadly until specifically defined. Examiner’s note: As long as there is a switch or relay to connect/disconnect then this limitation is taught.

In claim 46 and similarly in claim 53, the limitation “a second circuit interruption device connected to the second terminal and configured for connection to the second network” is not clear. It’s unclear what is meant by a circuit interruption device and what it includes or excludes. Therefore, this limitation should be rewritten and clarified as specifically defined in the specification. For the purpose of examination, this limitation will be read broadly until specifically defined. Examiner’s note: As long as there is a switch or relay to connect/disconnect then this limitation is taught.

In claim 46 and similarly in claim 50, the limitation “and/or” is indefinite. The scope of the claim is undefined because it’s unclear if the rest of the limitation after “and/or” is part of the claim or not. Therefore, this limitation should be rewritten and clarified as specifically defined in the specification. For the purpose of examination, this limitation will be read broadly until specifically defined. Examiner’s note: this limitation would be read as an “or”.
Claim 49, line 1 recites the limitation “the or each impedance element”. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 49, line 3 recites the limitation “the or each grounding switching element”. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
In claim 51, the limitation “block the converter in response to a duration of an electrical fault” is not clear. It’s unclear what is meant by blocking the converter. Therefore, this limitation should be rewritten and clarified as specifically defined in the specification. For the purpose of examination, this limitation will be read broadly until specifically defined. Examiner’s note: As long as there is at least one switch to connect/disconnect the converter then this limitation is taught.

In claim 54 and similarly in claims 55-56 and 58-61, the limitation “wherein the converter includes a plurality of discharge circuits” is not clear. It’s unclear if the plurality of discharge circuits are part of the “at least one discharge circuit” already claimed in claim 42 or if these plurality of discharge circuits are additional. Also in at least claim 55, the limitation “including a plurality of converters, each converter including at least one discharge circuit” is not clear. It’s unclear if the plurality of converters are part of the converter already claimed in claim 42 or if these plurality of converters are additional. Moreover, in claim 54 and similarly, in claims 55 and 58-61 the limitation “the controller is configured to selectively control the switching of the discharge switching elements of the discharge circuits” is unclear.  It’s unclear which switching elements and which discharge circuits are intended to be claimed here. Is it the switching elements and the discharge circuits of all the plurality of converters or just one particular converter of the plurality of converters? Therefore, these limitations should be rewritten and clarified as specifically defined in the specification. For the purpose of examination, these limitations will be read broadly until specifically defined. Examiner’s note: As long as there is at least one converter and at least one discharging circuit then these limitations are taught.



9.	Dependent claims 47-48 and 57 inherit the deficiency of at least independent claim 42, thus they are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for the same reasons.


Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 42-44, 47 and 54-57 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rastogi et al. (U.S. Pub. No. 2007/0109823 A1).

Regarding claim 42, as best understood by the examiner, Rastogi et al. (e.g. see Figs. 2-9) discloses “An electrical assembly for interconnecting first and second networks (e.g. see Figs. 2-9), the electrical assembly comprising a power transmission medium (DC terminals of Fig. 3) and a converter (e.g. see Figs. 2-3), the power transmission medium configured for connection to the first network (DC side), the converter including: a first terminal and a second terminal, the first terminal connected to the power transmission medium (DC terminals of at least Fig. 3), the second terminal configured for connection to the second network (AC terminals of at least Fig. 3); at least one switching module arranged to interconnect the first terminal and the second terminal (e.g. Figs.2-3, see 310), the or each switching module switchable to control a transfer of power between the first and second networks (e.g. see Figs. 2-3); at least one discharge circuit (e.g. Figs. 2-3, see 330) including a discharge switching element and a discharge resistor (e.g. Figs. 2-3, see 331 and 332), the or each discharge switching element switchable to switch the corresponding discharge resistor into and out of the converter (e.g. see Figs. 2-3); and a controller configured to selectively control the switching of the or each discharge switching element to form a current path in the converter, the current path including the or each discharge resistor, so that a discharging current flows through the current path to discharge an energy stored in the power transmission medium (e.g. see at least Figs. 2-3, also see para. 0045-0057)”.

Regarding claim 43, as best understood by the examiner, Rastogi et al. (e.g. see Figs. 2-9) discloses “wherein the controller is configured to selectively control the switching of the or each switching module to de-block the converter or maintain the converter in a de-blocked state prior to the control of the switching of the or each discharge switching element to form the current path (e.g. see at least Figs. 2-3, also see para. 0045-0057)”.

Regarding claim 44, as best understood by the examiner, Rastogi et al. (e.g. see Figs. 2-9) discloses “wherein the electrical assembly is configured to maintain electrical connection of the converter to the first and second networks when the or each discharge circuit is controlled to form the current path (e.g. see at least Figs. 2-3, also see para. 0045-0057)”.

Regarding claim 47, Rastogi et al. (e.g. see Figs. 2-9) discloses “wherein the or each switching module includes at least one module switching element and at least one energy storage device (e.g. Fig. 2, see 310 and 320), the or each module switching element and the or each energy storage device in the or each switching module arranged to be combinable to selectively provide a voltage source, wherein the or each discharge circuit is arranged in the switching module or a respective one of the switching modules (e.g. see at least Figs. 2-3, also see para. 0045-0057)”.

             Regarding claim 54, as best understood by the examiner, Rastogi et al. (e.g. see Figs. 2-9) discloses “wherein the converter includes a plurality of discharge circuits, and the controller is configured to selectively control the switching of the discharge switching elements of the discharge circuits to form respective current paths in the converter (e.g. see at least Figs. 2-3, also see para. 0045-0057)”.

Regarding claim 55, as best understood by the examiner, Rastogi et al. (e.g. see Figs. 2-9) discloses “including a plurality of converters, each converter including at least one discharge circuit, wherein the controller is configured to selectively control the switching of the discharge switching elements of the discharge circuits to form respective current paths in the respective converters (e.g. see at least Figs. 2-3 and 8-9, also see para. 0045-0061)”.

Regarding claim 56, as best understood by the examiner, Rastogi et al. (e.g. see Figs. 2-9) discloses “wherein a first one of the plurality of converters is configured as a rectifier (e.g. see at least Figs. 2-3 and 8-9, see 906, also see para. 0045-0057), and a second one of the plurality of converters is configured as an inverter (e.g. see at least Figs. 2-3 and 8-9, see 902, also see para. 0045-0061)”.

Regarding claim 57, Rastogi et al. (e.g. see Figs. 2-9) discloses “wherein the first terminal of the rectifier is an AC terminal, the second terminal of the rectifier is a DC terminal (e.g. see at least Figs. 2-3 and 8-9, see 906 and its connections, also see para. 0045-0057), the first terminal of the inverter is a DC terminal, and the second terminal of the inverter is an AC terminal  (e.g. see at least Figs. 2-3 and 8-9, see 902 and its connections, also see para. 0045-0061)”.





Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 50-51 and 58-61 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rastogi et al. (U.S. Pub. No. 2007/0109823 A1) 

Regarding claim 50, as best understood by the examiner, Rastogi et al. (e.g. see Figs. 2-9) discloses an electrical assembly having all the claimed subject matter as discussed in the rejection to claim 42, except for “ “wherein the controller is configured to determine an allowable duration of forming the current path, wherein the allowable duration is determined as a function of a power transfer level of the electrical assembly, an amount of power required to be dissipated by the or each discharge circuit and/or an energy rating of the or each discharge circuit”. However, having the controller being configured to determine an allowable duration of forming the current path, wherein the allowable duration is determined as a function of a power transfer level of the electrical assembly, an amount of power required to be dissipated by the or each discharge circuit and/or an energy rating of the or each discharge circuit would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have the controller being configured to determine an allowable duration of forming the current path for the purpose of safety and protection, Also, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 51, as best understood by the examiner, Rastogi et al. (e.g. see Figs. 2-9) discloses “wherein the controller is configured to selectively control the switching of the or each switching module to block the converter in response to a duration of an electrical fault or disturbance associated with the electrical assembly exceeding the allowable duration of forming the current path (Rastogi et al., e.g. see at least Figs. 2-3 and 8-9, also see para. 0045-0061, also see the rejection to claim 50 above)”.

Regarding claims 58-60, as best understood by the examiner, Rastogi et al. (e.g. see Figs. 2-9) discloses an electrical assembly having all the claimed subject matter as discussed in the rejection to claim 42, except for “ “wherein the controller is configured to control the switching of the discharge switching elements of the discharge circuits to form the respective current paths by varying a respective trigger level or range at which each discharge circuit is controlled to form the respective current path, wherein the trigger levels or ranges of the discharge circuits are varied so as to coordinate the control of the discharge circuits to form the respective current paths, and wherein the trigger levels or ranges of the discharge circuits are varied so as to coordinate the timing of the control of the discharge circuits to form the respective current paths”. However, having the controller being configured to control the switching of the discharge switching elements of the discharge circuits to form the respective current paths by varying a respective trigger level or range at which each discharge circuit is controlled to form the respective current path, wherein the trigger levels or ranges of the discharge circuits are varied so as to coordinate the control of the discharge circuits to form the respective current paths, and wherein the trigger levels or ranges of the discharge circuits are varied so as to coordinate the timing of the control of the discharge circuits to form the respective current paths would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have the controller being configured to control the switching of the discharge switching elements of the discharge circuits to form the respective current paths by varying a respective trigger level or range at which each discharge circuit is controlled so as to coordinate the control and timing of the control of the discharge circuit to form the respective current path for the purpose of safety and protection, Also, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 61, as best understood by the examiner, Rastogi et al. (e.g. see Figs. 2-9) discloses “wherein the controller is configured to selectively control the switching of the discharge switching elements of the discharge circuits to alternate or cycle between the formation of the respective current paths (Rastogi et al., e.g. see at least Figs. 2-3 and 8-9, also see para. 0045-0061)”.





Claims 45-46 and 48-49 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rastogi et al. (U.S. Pub. No. 2007/0109823 A1) in view of Jiang-Hafner et al. (U.S. Pub. No. 2013/0070491 A1).

Regarding claim 45, as best understood by the examiner, Rastogi et al. (e.g. see Figs. 2-9) discloses an electrical assembly having all the claimed subject matter as discussed in the rejection to claim 44, except for “including a first circuit interruption device connected to the first terminal and configured for connection to the first network, wherein the electrical assembly includes a first control unit configured to selectively operate the first circuit interruption device to maintain the electrical connection between the converter and the first network when the or each discharge circuit is controlled to form the current path”. However, Jiang-Hafner et al. shows “including a first circuit interruption device connected to the first terminal and configured for connection to the first network, wherein the electrical assembly includes a first control unit configured to selectively operate the first circuit interruption device to maintain the electrical connection between the converter and the first network when the or each discharge circuit is controlled to form the current path (Jiang-Hafner et al., e.g. Figs. 1-2, see BR1-BR3 and 40, also see Rastogi et al., e.g. see at least Figs. 2-3 and 8-9, and para. 0045-0061)”. Having a first circuit interruption device connected to the first terminal and configured for connection to the first network, wherein the electrical assembly includes a first control unit configured to selectively operate the first circuit interruption device as taught by Jiang-Hafner et al. in the electrical assembly of Rastogi et al. would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first circuit interruption device and the first control unit as taught by Jiang-Hafner et al. in the electrical assembly of Rastogi et al. for the purpose of safety and protection. Also for the purpose of making the electrical assembly more widely usable.

Regarding claim 46, as best understood by the examiner, Rastogi et al. (e.g. see Figs. 2-9) discloses an electrical assembly having all the claimed subject matter as discussed in the rejection to claim 44, except for “including a second circuit interruption device connected to the second terminal and configured for connection to the second network, wherein the electrical assembly includes a second control unit configured to selectively operate the second circuit interruption device to maintain the electrical connection between the converter and the second network when the or each discharge circuit is controlled to form the current path, wherein the controller is configured to selectively control the switching of the or each discharge switching element to connect the current path to the second terminal so that the discharging current flows to the second terminal, the electrical assembly including at least one impedance element operably connected to the second terminal, wherein the or each impedance element includes a linear resistive element, a non-linear resistive element and/or a reactance element”. However, Jiang-Hafner et al. shows “including a second circuit interruption device connected to the second terminal and configured for connection to the second network (Jiang-Hafner et al., e.g. Figs. 1-2, see BR1-BR3), wherein the electrical assembly includes a second control unit configured to selectively operate the second circuit interruption device to maintain the electrical connection between the converter and the second network when the or each discharge circuit is controlled to form the current path (Jiang-Hafner et al., e.g. Figs. 1-2, see 40, also see Rastogi et al., e.g. see at least Figs. 2-3 and 8-9, and para. 0045-0061), wherein the controller is configured to selectively control the switching of the or each discharge switching element to connect the current path to the second terminal so that the discharging current flows to the second terminal (Rastogi et al., e.g. see at least Figs. 2-3 and 8-9, and para. 0045-0061), the electrical assembly including at least one impedance element operably connected to the second terminal (Jiang-Hafner et al., e.g. Figs. 1-2, see 26, 28, 36 and 38), wherein the or each impedance element includes a linear resistive element, a non-linear resistive element and/or a reactance element (Jiang-Hafner et al., e.g. Figs. 1-2, see 26, 28, 36 and 38, also see Rastogi et al., e.g. see at least Figs. 2-3 and 8-9, and para. 0045-0061)”. Having a second circuit interruption device connected to the second terminal and configured for connection to the second network, wherein the electrical assembly includes at least one impedance element and a second control unit configured to selectively operate the second circuit interruption device as taught by Jiang-Hafner et al. in the electrical assembly of Rastogi et al. would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second circuit interruption device, the at least one impedance element and the second control unit as taught by Jiang-Hafner et al. in the electrical assembly of Rastogi et al. for the purpose of safety and protection. Also for the purpose of making the electrical assembly more widely usable.

Regarding claim 48, Rastogi et al. (e.g. see Figs. 2-9) discloses an electrical assembly having all the claimed subject matter as discussed in the rejection to claim 42, except for “wherein the converter includes one or more grounding connections, the or each grounding connection including a grounding switching element switchable to selectively connect the converter to ground, and the controller is further configured to selectively control the switching of the or each grounding switching element to connect the current path to ground via the or each grounding connection”. However, Jiang-Hafner et al. shows “wherein the converter includes one or more grounding connections, the or each grounding connection including a grounding switching element switchable to selectively connect the converter to ground, and the controller is further configured to selectively control the switching of the or each grounding switching element to connect the current path to ground via the or each grounding connection (Jiang-Hafner et al., e.g. Figs. 1-2, see 28 and 38, also see Rastogi et al., e.g. see at least Figs. 2-3 and 8-9, and para. 0045-0061)”. Having the converter including one or more grounding connections, the or each grounding connection including a grounding switching element switchable to selectively connect the converter to ground as taught by Jiang-Hafner et al. in the electrical assembly of Rastogi et al. would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the converter including one or more grounding connections, the or each grounding connection including a grounding switching element switchable to selectively connect the converter to ground as taught by Jiang-Hafner et al. in the electrical assembly of Rastogi et al. for the purpose of safety and protection. Also for the purpose of making the electrical assembly more widely usable.

Regarding claim 49, as best understood by the examiner, Rastogi et al. (e.g. see Figs. 2-9) discloses “wherein the or each impedance element includes a non-linear resistive element (Jiang-Hafner et al., e.g. Figs. 1-2, see 26, 28, 36 and 38), and the controller is configured to selectively control the switching of the or each discharge switching element and the or each grounding switching element (28 and 38) to connect the current path to the second terminal so that the discharging current flows through the or each impedance element followed by connecting the current path to ground via the or each grounding connection (Jiang-Hafner et al., e.g. Figs. 1-2, see 28 and 38, also see Rastogi et al., e.g. see at least Figs. 2-3 and 8-9, and para. 0045-0061)”.






Claims 52-53 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rastogi et al. (U.S. Pub. No. 2007/0109823 A1) in view of Jiang-Hafner et al. (U.S. Pub. No. 2013/0070491 A1).

Regarding claim 52, as best understood by the examiner, Rastogi et al. (e.g. see Figs. 2-9) discloses an electrical assembly having all the claimed subject matter as discussed in the rejection to claim 42, except for “including a first circuit interruption device connected to the first terminal and configured for connection to the first network, wherein the electrical assembly includes a first control unit configured to selectively operate the first circuit interruption device to disconnect the converter from the first network in response to a duration of an electrical fault or disturbance associated with the electrical assembly exceeding the allowable duration of forming the current path”. However, Jiang-Hafner et al. shows “including a first circuit interruption device connected to the first terminal and configured for connection to the first network, wherein the electrical assembly includes a first control unit configured to selectively operate the first circuit interruption device to disconnect the converter from the first network in response to a duration of an electrical fault or disturbance associated with the electrical assembly exceeding the allowable duration of forming the current path (Jiang-Hafner et al., e.g. Figs. 1-2, see BR1-BR3 and 40, also see Rastogi et al., e.g. see at least Figs. 2-3 and 8-9, and para. 0045-0061, also see the rejection to claim 50 above)”. Having a first circuit interruption device connected to the first terminal and configured for connection to the first network, wherein the electrical assembly includes a first control unit configured to selectively operate the first circuit interruption device as taught by Jiang-Hafner et al. in the electrical assembly of Rastogi et al. would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first circuit interruption device and the first control unit as taught by Jiang-Hafner et al. in the electrical assembly of Rastogi et al. for the purpose of safety and protection. Also for the purpose of making the electrical assembly more widely usable. Also, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 53, as best understood by the examiner, Rastogi et al. (e.g. see Figs. 2-9) discloses an electrical assembly having all the claimed subject matter as discussed in the rejection to claim 42, except for “including a second circuit interruption device connected to the second terminal and configured for connection to the second network, wherein the electrical assembly includes a second control unit configured to selectively operate the second circuit interruption device to disconnect the converter from the second network in response to a duration of an electrical fault or disturbance associated with the electrical assembly exceeding the allowable duration of forming the current path”. However, Jiang-Hafner et al. shows “including a second circuit interruption device connected to the second terminal and configured for connection to the second network, wherein the electrical assembly includes a second control unit configured to selectively operate the second circuit interruption device to disconnect the converter from the second network in response to a duration of an electrical fault or disturbance associated with the electrical assembly exceeding the allowable duration of forming the current path (Jiang-Hafner et al., e.g. Figs. 1-2, see BR1-BR3 and 40, also see Rastogi et al., e.g. see at least Figs. 2-3 and 8-9, and para. 0045-0061, also see the rejection to claim 50 above)”. Having a second circuit interruption device connected to the second terminal and configured for connection to the second network, wherein the electrical assembly includes a second control unit configured to selectively operate the second circuit interruption device as taught by Jiang-Hafner et al. in the electrical assembly of Rastogi et al. would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second circuit interruption device and the second control unit as taught by Jiang-Hafner et al. in the electrical assembly of Rastogi et al. for the purpose of safety and protection. Also for the purpose of making the electrical assembly more widely usable. Also, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.






Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839